SUPPLEMENT DATED FEBRUARY 8, 2010 TO THE STATEMENT OF ADDITIONAL INFORMATION FOR PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. DATED MAY 1, 2009 (as supplemented on June 19, 2009, August 25, 2009, September 21, 2009, October 23, 2009, and November 12, 2009, December 17, 2009, and December 21, 2009) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. DISCLOSURE REGARDING PORTFOLIO MANAGERS In the Edge section, add the following to the Other Accounts Managed information (information as of October 31, 2009): Number of Total Assets of Total Accounts that the Accounts that Number base the base the of Total Assets in Advisory Fee on Advisory Fee on Accounts the Accounts Performance Performance Scott Peterson Mortgage Securities and Short-Term Income Accounts Registered investment companies 0 N/A N/A N/A Other pooled investment vehicles 0 N/A N/A N/A Other accounts 0 N/A N/A N/A In the Edge section, add the following to the Ownership of Securities information (information as of October 31, 2009): Dollar Range of Funds Managed by Portfolio Manager (list Securities Owned by Portfolio Manager each Fund on its own line) the Portfolio Manager Scott Peterson Mortgage Securities Account None Short-Term Income Account None
